IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

REYNOLDO                MARTIN-         NOT FINAL UNTIL TIME EXPIRES TO
GODINEZ,                                FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D16-1860
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 15, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Andy Thomas, Public Defender, and Barbara J. Busharis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Quentin Humphrey, Assistant
Attorney General, Tallahassee, for Appellee.




ROBERTS, J.

      In this appeal, the appellant argues the trial court erred in denying his pre-trial

motion to suppress statements made to law enforcement at a time when he had not
been provided with an appropriate interpreter. We find no error in the trial court’s

denial of the motion to suppress and affirm.

        The appellant is a native of Guatemala and primarily speaks a dialect of the

Mayan language, Mayan Mam, along with some Spanish. The State filed sexual

battery and lewd and lascivious molestation charges against the twenty-two-year-old

appellant, claiming he molested his niece who was between eight and nine years old

at the time. After he was identified as a suspect, the appellant was detained and

interviewed by a Spanish-speaking detective. At the outset of the interview, the

appellant told the detective that he only spoke a little English, but he did speak

Spanish. The detective asked the appellant several questions in Spanish about his

background and reviewed his constitutional rights. The appellant was sufficiently

able to answer the questions and voiced an understanding of his rights. The appellant

signed a Miranda1 wavier form and was able to read the first line aloud to the

detective. After affirmatively waiving his rights, the appellant agreed to speak with

the detective and provided several incriminating statements.

        The appellant later moved to suppress the statements, arguing that they were

obtained in violation of his privilege against self-incrimination and his right to

counsel because he did not understand his Miranda rights and the interview, which

were conducted in Spanish instead of Mayan Mam. The appellant argued that his


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                         2
limited education further impeded his ability to understand his legal rights. The State

responded that the appellant never conveyed that he could not understand Spanish,

never asked for a Mayan Mam interpreter, and had agreed to talk with the detective

after affirmatively waiving his Miranda rights. The trial court denied the motion to

suppress upon the “totality of the circumstances,” which included its review of the

DVD and transcript of the interview and consideration of the testimony and

argument at the suppression hearing.2 It found the appellant understood Spanish

enough to freely and voluntarily waive his Miranda rights with a full understanding

of what he was doing and he had agreed to speak with the detective.

      On appeal, the appellant argues that it was error to deny the motion to suppress

where the totality of the circumstances, including his language barrier, lack of

education, relatively short time in the United States, and lack of exposure to the

judicial system, supported a conclusion that he did not knowingly, intelligently, or




2
  The court also considered the observations of a previous judge who had presided
over an earlier hearing on child hearsay evidence, which the appellant does not
challenge on appeal. The previous judge had denied the appellant’s request to delay
the proceedings in order to find a Mayan Mam interpreter. The previous judge
personally observed that the appellant had a sufficient command of Spanish such
that continuing the proceedings with a Spanish interpreter would not jeopardize his
constitutional rights. While declining to delay the proceedings, defense counsel was
allowed to continue to search for a Mayan Mam interpreter. One was eventually
located and was present from the appellant’s suppression hearing throughout the
remainder of trial.
                                          3
voluntarily waive his right to counsel or his privilege against self-incrimination. We

disagree.

      A ruling on a motion to suppress comes to the appellate court with a

presumption of correctness. Spivey v. State, 45 So. 3d 51, 54 (Fla. 1st DCA 2010)

(citing Connor v. State, 803 So. 2d 598, 605 (Fla. 2001)). This Court applies a mixed

standard of review, giving deference to the factual findings that are supported by

competent, substantial evidence, but reviewing the determination of constitutional

rights de novo. Id.

      The State carried the burden to prove the appellant waived his Miranda rights

by a preponderance of the evidence. Balthazar v. State, 549 So. 2d 661, 662 (Fla.

1989). In order to waive Miranda rights, the waiver must be made “voluntarily,

knowingly and intelligently.” Murdock v. State, 115 So. 3d 1050, 1055 (Fla. 4th

DCA 2013) (citations omitted). The burden of proving voluntariness is “heavier”

when a defendant claims a language barrier, but the standard of proof remains the

same. Balthazar, 549 So. 2d at 662. The appellant does not claim that his waiver

was the product of intimidation, coercion, or deception. Therefore, the totality of

the circumstances must show that his waiver was made with a full awareness of the

rights he was abandoning and the consequences of the abandonment. Murdock, 115

So. 3d at 1055 (citing Louis v. State, 855 So. 2d 253, 255 (Fla. 4th DCA 2003)).




                                          4
      The trial judge’s finding that the appellant understood Spanish well enough to

freely and voluntarily waive his Miranda rights with a full understanding of what he

was doing is supported by competent, substantial evidence. The appellant was able

to sufficiently answer the detective’s background questions in Spanish, and he

acknowledged he understood the rights he was waiving. The appellant argues that

the trial judge failed to consider factors beyond his language barrier; however, her

ruling was made upon consideration of the “totality of the circumstances.” While

the appellant did state he only had a second-grade education, there was no indication

that he had anything but average intelligence. His answers to the detective’s

questions indicated he had a sufficient understanding of the judicial system. For

example, when asked if he knew what a lawyer was, the appellant stated it was

someone to advocate for him. After the appellant affirmatively waived his rights,

the interview continued in Spanish wherein the appellant provided a detailed account

of his actions against his niece. Accordingly, the trial judge appropriately denied

the motion to suppress, allowing for the admission of the appellant’s incriminating

statements.

      AFFIRMED.

LEWIS and WINSOR, JJ., CONCUR.




                                         5